﻿145.	Mr. President, it is especially gratifying to my country to greet and to congratulate you upon your election as President of the General Assembly of the United Nations at its thirty-third session. Mr. Indalecio Lievano Aguirre, whom I have had the honour to succeed as Minister for Foreign Affairs, is a distinguished Colombian singularly well endowed by his training and character for the conduct of diplomatic affairs. His election to the presidency of the highest international forum is a recognition of his praiseworthy activity in that field. With his election, the people and Government of Colombia feel honoured.
146.	My country has consistently given its support to those international organizations which seek to preserve peace and security and to develop co-operation in all spheres. It may be said that our country emerged into independent life calling for the united efforts of its liberators to protect the recently won independence of our hemisphere. Then, as now, we reaffirmed our sincere conviction that the best guarantee of self-determination of peoples is to be found in strengthening of an international regulatory order so as to defeat the new and refined forms of domination which today subjugate medium-sized and small nations.
147.	Since the creation of the United Nations and the Organization of American States, successive Colombian Governments have expressed their unequivocal will to turn all endeavours for peace into a common task and duly to shoulder their share of the responsibilities that each new situation has imposed.
148.	The Government of the new President of the Republic, Julio Cesar Turbay Ayala, notes with concern the attempts that have been made to transfer to other forums than those established for the purpose the consideration of many of the conflicts that threaten security among nations. The desire, particularly in the case of the United Nations, to take control again over situations that have been slipping away from it should become a driving force for all Members of the Organization. In the light of these considerations, Colombia has always sympathetically viewed the ideas put forward in this body and will seek to strengthen the role of the United Nations, either by changing the structure of the Charter or by developing its precepts through specific but parallel instruments. The problems that have come to the fore in our time, and which combine political, economic and social factors, compel us to think that the legal order elaborated in 1945 has been overtaken by events. No regulatory regime, if it purports to be the expression of existing social reality, can remain static or it will lose its effectiveness. Thus, it would be desirable to speed up the
evolution of a large number of institutions that were created under the aegis of the United Nations and even to attempt to complement that process with elements that would assist in the investigation of particular situations, while making it easier to solve certain conflicts.
149.	The need for the United Nations to become again the indispensable forum for the settlement of situations threatening peace, far from distressing the great Powers, would be the logical consequence of the new dimensions of world solidarity, where all efforts would lead to a more just and more harmonious order.
150.	There would be more promising prospects of solving the Middle East problem, so fraught with anguishing forebodings, if we reverted to the spirit and letter of resolution 242 (1967), adopted by the Security Council on 22 November 1967, which condenses what is still, 10 years -after its adoption, a good point of departure for ensuring peace in the region.
151.	Since the creation of the United Nations, Colombia has maintained a balanced and equitable position with respect to the Middle East problem. The elements embodied in the resolution that I have just mentioned imply recognition of the inalienable right of the Palestinian people to self-determination; the inadmissibility of the acquisition of territory by force; the withdrawal of Israeli troops from all the occupied territories; the termination of all states of belligerency; and respect for and recognition of the sovereignty, territorial integrity and political independence of every State in the area and its right to live in peace within secure\and recognized boundaries free from threats or acts of force. In this context, and as a first step towards the implementation of those elements, my Government has noted as a constructive achievement the Camp David agreements between the Presidents of the United States and Egypt and the Prime Minister of Israel. The recent Security Council resolution on Lebanon, resolution 436 (1978) is another important, step forward.
152.	New Security Council decisions and new General Assembly resolutions that might be adopted or formulated this year would be received by international public opinion as the best response to the vigilance we demand of the United Nations in the exercise of all the functions that fall within its institutional framework.
153.	Similarly, the Colombian Government attaches particular importance to all attempts to expedite agreements on disarmament and the limitation of means of mass destruction. There is no doubt that the policy of detente put into effect by the great Powers slowed down the arms race. The sophisticated nature of certain types of missiles and new scientific discoveries to improve them counsel us not only to contribute to detente among the great Powers but to strive to ensure that it extends to other areas of the world which that detente has not yet reached.
154.	The proliferation of weapons not only could result in a nuclear holocaust but affects the development process of
many countries by absorbing resources that could well be devoted to infrastructure projects that would help improve the living standards of their peoples. We should note, further, that for the nations of the third world the arms trade, including trade in conventional weapons, represents a heavy technological burden that could well lead to limitations in economic growth targets and in social progress.
155.	in his inaugural address President Julio Cesar Turbay Ayala emphasized how important it was for Colombia to play an active part in the preparation of the new .international economic order. This implies, first, that we strengthen diplomatic and trade relations with the countries of the third world and that in the various international forums we help to reinforce their positions while creating new ties with nations that are necessarily engaged in the task of overcoming the external factors that condition their progress. Perhaps the first and most important aspect is the technological one, which has become the new dividing line between the very poor and the very rich. The changes that have occurred as a result of the displacement of financial resources in the past decade have shown clearly that the acquisition of technology has become in our time the most costly and dominant element dividing nations, and is the key to the liberation of the developing world. The best programme for the developing world is the transfer of scientific knowledge, the exchange of information, so far as possible, and the conception of the new order not as a mere system of financial mechanisms but rather as a concrete opportunity for the acquisition of science and technological resources.	
156.	The undertaking of the third world, with which the Colombian Government wishes to identify itself further, is not only to act to protect raw materials and to promote the expansion of trade and new sources of finance but to participate in making the big decisions on monetary policy that so decisively affects the domestic situation in all countries.
157.	The new international economic order should prevent spectacular falls in the prices of primary commodities, on whose stability peace among nations depends to a large degree. The unquestionable relationship between security, both internal and external, ,and the equitable price of primary commodities has been shown .on numerous occasions. A people condemned to live in squalor and poverty cannot prevent the spread of discontent among the population, discontent that can easily explode into a conflict with international repercussions. The parallel between adequate terms of trade and world security is the new dimension in relations between -the industrialized countries and the producers of primary commodities, and the necessary point of departure for the economic claims that the third world so justly makes.	
158.	The resumption of the North-South dialogue, despite the set-backs it suffered in the last attempts to continue, is another goal in the achievement of which we should unreservedly co-operate, although we would prefer that its base be extended and that it be placed squarely within the framework of the United Nations.
159.	Colombia co-operated in the work of the Third United Nations Conference on the Law of the Sea, the seventh Session of which ended last September, from the only preparation of the Conference. We would recall the participation of our country in seeking to promote the Maltese proposals when the present President of the republic, Mr. Turbay Ayala, was the head of our mission to the United Nations. That process was later to culminate in the General Assembly's declaration of the sea-bed and the ocean floor as the common heritage of mankind [see resolution 2749 (XXV), para. 1]. Despite the interest of many Governments in speeding up the completion of the Conference, we now hear with alarm the announcement by some Powers of their possible unilateral exploitation of what is regarded as an area reserved for the benefit of all peoples. I wish not only to insist here on the need to protect the moratorium that we achieved on the exploitation of the sea-bed and ocean floor but to warn of the risks of excessive delay in the negotiations within the Conference, which may well thwart our attempts to create a new code of the sea, an instrument that would prevent a new colonization of the seas and oceans.
160. As Colombia has stated before the United Nations, the international community should delay no longer a legal definition of outer space and of geo-stationary space communications, because the experiments we have seen, and foreseeable developments in the next few years, highlight significant lacunae in the existing agreements for their exploitation and peaceful utilization. Indeed, as you stated, Mr. President, during the thirtieth session of this Assembly in your capacity as Foreign Minister of Colombia, those agreements do not take into account the exploitation of the geo-stationary orbit for profit, or the juridically and physically immutable existence of the segments of that orbit permanently located within the space of the equatorial States, to which you added later:
"Colombia does not object to free orbital transit or to communications as long as those devices ply the territorial sky in a gravitational flight, from any practical height to infinity. But a clear exception is to be made in the case of devices which are to be fixed on a segment of their Stationary orbit.
161. The Government of President Julio Cesar Turbay Ayala has given full support to this position so as to protect a natural resource which is located over the territory of developing countries, in keeping with the spirit of General Assembly resolution 2692 (XXV), entitled "Permanent sovereignty over natural resources of developing countries and expansion of domestic sources of accumulation for economic development" and with the Charter of Economic Rights and Duties of States proclaimed by the Assembly in its resolution 3281. 
162. Thanks to the support of a large majority of delegations in the United Nations, the membership of the Committee on the Peaceful Uses of Outer Space was increased [resolution 32/196B] in order to give adequate representation to the space interests of the equatorial countries.
163. We consider that the staggering progress of space technology makes imperative the progressive development
of international law in order to take into account the rights of the equatorial countries in their respective segments of the geo-stationary orbit.
164.	Colombia rejects as inadmissible from every point Of view attempts arbitrarily to modify any international statutes, as long as the United Nations has not produced a precise definition of outer space and of the legal regime of the geo-stationary orbit within the framework of M international agreement.
165.	The protection of human rights is one of the objectives of the United Nations most often repeated in the Charter and in various resolutions of United Nations bodies and specialized agencies. There is, no doubt, a Close link between peace and the protection of human freedom. Disregard for the most elementary guarantees of the rights of the individual unleashes conflicts transcending national boundaries and weakening harmony among States. The philosophy condensed in the United Nations Charter concerning the duty to preserve and protect the fundamental rights of the individual, must be regarded as an obligation on each of the Members of the Organization, and as a concomitant raised to the status of an imperative rule in the law of peoples. Respect for human rights, which are regarded as part of the jus cogens, has become compulsory for all Governments and peoples on earth.
166.	Those who drafted the San Francisco Charter and subscribed to it as founding Members, as well as those States which have subsequently joined the Organization, are convinced that, without the obligation to protect life and the dignity and well-being of peoples, the United Nations would lack statues and a very raison d'etre.
167.	For that reason, the 1948 Universal Declaration of Human Rights has been supplemented by many instruments in order to endow it with the means to make it binding. Among them, the International Covenant on Civil and Political Rights and its Optional Protocol represent perhaps the most daring and advanced effort to date. The diversity of circumstances and the imperative need to draw a distinction between procedures for the safeguarding of civil and political rights and those for economic, social and cultural rights have led to the conclusion that in this area we cannot have, one single procedure; rather, we must establish multiple and parallel means of recourse.
168.	The International Convention on the Elimination of All Forms of Racial Discrimination, [resolution 2106 A (XX), annex] , as well as the special procedures developed in the specialized agencies, such as UNESCO and the ILO, clearly shows that " the protection of human rights is incumbent upon all United Nations bodies, without distinction.
169.	A similar phenomenon occurs in regional bodies, where the procedures evolved, in the case of the European Community, for example, have led to favourable results. Within the Organization of American States we have also noted some progress, especially since the Pact of San Jose, Costa Rica, entered into force.
170.	When the lives of defenceless people are threatened, so long as there exist countries where fundamental freedoms are systematically violated and from the moment when individual guarantees disappear in any place, giving way to barbarism, the United Nations is required to act urgently through the many channels it has developed for the purpose.
n
171.	The President of Colombia and Venezuela, Julio Cesar Turbay Ayala and Carlos Andres Perez, on 27 September last, addressed a communication to the President of this Assembly, to denounce the serious violations of human rights that were occurring in the Republic of Nicaragua. The two Presidents stated the following:
"In denouncing the tragic and dramatic situation of vast segments of the population of Nicaragua, whose essential rights are being violated, we respect the principle of non-intervention, which is by no means incompatible with the task of internationally safeguarding human rights which the United Nations is required to perform.. . [see A/33/275, annex.]
In this appeal to the world's conscience they sought to put before the United Nations clear information on the serious events taking place in Nicaragua so that the various institutionalized mechanisms for the true protection of human rights could immediately be put into operation and greater loss of life be prevented.
172.	The Commission on Human Rights, as an organ of the Economic and Social Council, will also provide adequate measures, although that would not exclude the possibility of the United Nations promoting concerted humanitarian action at all other levels; nor does it preclude the participation of regional mechanisms.
173.	With respect to the protection of human rights, there cannot be any principle of exclusion. Therefore, in various similar ways, the Colombian Government will lay stress on this matter in order to mobilize world public opinion to the fullest in support of the victims of the Nicaraguan tragedy.
174.	The work of international bodies in the field of human rights cannot be regarded as an activity which violates the principle of non-intervention, because whatever work they do is carried out in compliance with their treaty obligations.
175.	Colombia, as it observes the serious problems threatening peace and the security of peoples, and convinced as it is that only a strong Organization can preserve us from the scourge of war, voices its sincerest wishes that the present session of the General Assembly may help to strengthen the institutional power of the United Nations and the effectiveness of its contribution to the protection of life and the dignity of human beings everywhere on earth.
















